DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al, WO 2016/170005.
Regarding claim 1, Redmond et al disclose a detection and identification of a human from characteristic signals comprising: a transmitter for transmitting a radio frequency (RF) signal to the user (see, paragraph [0089] and figure 2A); and a receiver which is provided with the transmitter and receives a reflected signal (see Dl, paragraph [0088]). 
	Redmond et al fail to disclose a memory for storing parameters of a trained classification algorithm with respect to an RF signal which has passed through a body part of a user; and a processor for, upon receiving, through a receiver, the RF signal which has passed through the body part, identifying the user by using the parameters to analyze the received RF signal by means of the trained classification algorithm. 
However, these features could be readily derived by a person skilled in the art in view of the feature in Redmond et al wherein a parameter is generated on the basis of a trained data set, a sensor monitors a biometric parameter of a user, and a processor identifies the user through a processing process of classifying and evaluating breathing characteristics, heart or motion characteristics, and the like on the basis of a signal received from the sensor (see, paragraph [0124] and claims 1 and 24). Therefore, an ordinary artisan would modify the teachings of Redmond et al to include memory storage to store instruction and algorithm in order to effectively process the signals. Therefore, such modification would have been obvious.
Regarding claim 2, could be readily derived in view of the features disclosed wherein: a patient interface can further extract characteristics related to a motion besides a breathing parameter by additionally comprising an accelerometer and the like; and a processor classifies and evaluates breathing characteristics, heart or motion characteristics, and the like of a user on the basis of a signal received from a sensor (see, paragraph [0137] and claims 1 and 24). 
Regarding claim 3, could be readily derived in view of the feature disclosed wherein a transmitter for transmitting an RF signal to a user and a receiver which is provided with the transmitter and receives a reflected signal are included, and a parameter is generated on the basis of a trained data set (see, paragraphs [0088], [0089] and [0124] and figure 2A). 
Regarding claim 4, could be readily derived in view of the feature disclosed in Dl wherein a sensor comprises a network interface capable of performing wireless communication (see, claim 43). 
Regarding claim 5, could be readily derived in view of the feature disclosed  wherein a system provides a continuous identification process (see, paragraph [0144]). 
Regarding claim 6, could be readily implemented by a person skilled in the art through a simple design change to the features disclosed wherein a single transmission and reception antenna or a dual transmission and reception antenna; and an RF receiver comprising a detector and a mixer (see, paragraph [0007]). 
Regarding claim 7, could be readily derived in view of the feature disclosed wherein a wearable wristband (for example, Nymi) introduces another parameter used in a user identification system (see, paragraph [0011]). 
Regarding claim 8, could be readily derived in view of the feature disclosed wherein a mattress using an RF ultra-wideband signal can be used to detect a skin color or a motion (see, paragraph [0092]).
Regarding claim 9, Redmond et al disclose a method for identifying a user by using a biometric parameter, comprising the steps of: transmitting an RF signal to the user by using a transmitter (see Dl, paragraph [0089] and figure 2A); and receiving, by a receiver, a reflected signal (see Dl, paragraph [0088]). 
Redmond et al fail to disclose a step of, upon receiving an RF signal which has passed through a body part of a user, identifying the user by using parameters of a trained classification algorithm, being executed by a processor of a device, to analyze the received RF signal by means of the trained classification algorithm. 
However, these features could be readily derived by a person skilled in the art in view of the feature Redmond et al wherein a parameter is generated on the basis of a trained data set, a sensor monitors a biometric parameter of a user, and a processor identifies the user through a processing process of classifying and evaluating breathing characteristics, heart or motion characteristics, and the like on the basis of a signal received from the sensor (see, paragraph [0124] and claims 1 and 24). Therefore, it would be obvious in the light of the invention as taught in Redmond et al to employ the trained classification algorithm in lieu of the disclosed algorithm to analyze the received signals in order to identify the users. Furthermore, the trained classification algorithm is well known in the art. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claim 10, could be readily derived in view of the features disclosed Redmond et al, wherein a patient interface can further extract characteristics related to a motion besides a breathing parameter by additionally comprising an accelerometer and the like; and a processor classifies and evaluates breathing characteristics, heart or motion characteristics, and the like of a user on the basis of a signal received from a sensor (see, paragraph [0137] and claims 1 and 24). 
Regarding claim 11, could be readily derived in view of the feature disclosed wherein a transmitter for transmitting an RF signal to a user and a receiver which is provided with the transmitter and receives a reflected signal are included, and a parameter is generated on the basis of a trained data set (see, paragraphs [0088], [0089] and [0124] and figure 2A). 
Regarding claim 12, it could be readily derived in view of the feature disclosed wherein a sensor comprises a network interface capable of performing wireless communication (see, claim 43). 
Regarding claim 13, it could be readily derived in view of the feature disclosed wherein a system provides a continuous identification process (see, paragraph [0144]).
Regarding claim 14, it could be readily derived in view of the feature disclosed wherein a mattress using an RF ultra-wideband signal can be used to detect a skin color or a motion (see, paragraph [0092]). 
Regarding claim 15, Redmond et al disclose a computer-readable recording medium for performing a user identification method comprising the steps of: transmitting an RF signal to a user by using a transmitter (see, paragraph [0089] and figure 2A); and receiving, by a receiver, a reflected signal (see, paragraph [0088]). 
Redmond et al fail to disclose a step of, with respect to an RF signal which has passed through a body part of a user, identifying the user by using parameters of a trained classification algorithm, being executed by a processor of a device, to analyze the received RF signal by means of the trained classification algorithm. 
However, these features could be readily derived by a person skilled in the art in view of the feature in Redmond et al wherein a parameter is generated on the basis of a trained data set, a sensor monitors a biometric parameter of a user, and a processor identifies the user through a processing process of classifying and evaluating breathing characteristics, heart or motion characteristics, and the like on the basis of a signal received from the sensor (see, paragraph [0124] and claims 1 and 24). Therefore, it would be obvious in the light of the invention as taught in Redmond et al to employ the trained classification algorithm in lieu of the disclosed algorithm to analyze the received signals in order to identify the users. Furthermore, the trained classification algorithm is well known in the art. Therefore, it would have been an obvious extension as taught by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tran et al, US Pub. 2015/0068069, disclose a personally powered appliance using RF signals for identifying users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876